

	

		II

		109th CONGRESS

		1st Session

		S. 1887

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Kerry (for himself,

			 Mr. Kennedy, and

			 Mr. Jeffords) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To authorize the conduct of small projects for the

		  rehabilitation or removal of dams. 

	

	

		1.Small projects for the

			 rehabilitation or removal of dams

			(a)In

			 GeneralThe Secretary of the Army (referred to in this section as

			 the Secretary) may carry out a small dam removal or rehabilitation

			 project, including a project relating to a privately-owned dam that does not

			 generate hydropower, if the Secretary determines that the project will enhance

			 public safety or improve the quality of the environment, or is in the public

			 interest.

			(b)Cost

			 SharingA non-Federal interest shall provide 35 percent of the

			 cost of the removal or remediation of any project carried out under this

			 section, including provision of all land, easements, rights-of-way, and

			 necessary relocations.

			(c)AgreementsConstruction

			 of a project under this section shall be commenced only after a non-Federal

			 interest has entered into a binding agreement with the Secretary to pay—

				(1)the non-Federal

			 share of the costs of construction required by this section; and

				(2)100 percent of

			 any operation and maintenance costs.

				(d)Cost

			 LimitationNot more than $5,000,000 in Federal funds may be

			 allotted under this section for a project at any single location.

			(e)FundingThere

			 is authorized to be appropriated to carry out this section $25,000,000 for each

			 fiscal year.

			

